Citation Nr: 0721824	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a compensable initial rating for migraine 
headaches, prior to June 13, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches, from June 13, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
migraine headaches and assigned an initial noncompensable 
rating.  

The veteran testified at a hearing held at the RO before the 
undersigned acting Veterans Law Judge in March 2005.  


FINDINGS OF FACT

1.  The veteran's migraines are sometimes manifest as between 
one and twelve characteristic prostrating attacks per month, 
with each attack lasting roughly two hours and requiring 
retreat to a dark place, though with large gaps in treatment 
over the years resulting in an average frequency being closer 
to once a month. 

2.  The evidence does not show that the veteran's attacks are 
very frequent, prolonged, and productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for migraines are 
met prior to June 16, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126a, 
Diagnostic Code 8100 (2006).

2.  The criteria for a rating in excess of 30 percent for 
migraines are not met since June 16, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.126a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February and July 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the RO notified the veteran of information and 
evidence necessary to substantiate the claim for a higher 
rating, to include how effective dates are established; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  Because the 
veteran appealed his initial rating, this notice was 
delivered technically after the initial assignment of a 
rating; however, the RO subsequently readjudicated the claim 
based on all the evidence in February 2007, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The veteran has not been medically evaluated in conjunction 
with his claim since June 2001, despite direction from the 
Board in its January 2006 remand.  However, the record shows 
that in November 2006, the veteran was scheduled for a VA 
examination to determine the severity of his headache 
disability.  The VA Medical Center (VAMC) notified the RO 
that the veteran did not show up for his scheduled 
appointment.  The VAMC also indicated that the appointment 
notification letter was sent on November 6, 2006 to a 
particular address.  Other notifications of record during 
this time period were also delivered to that same address.  
No mail was returned to indicate an incorrect address.  
Therefore, it is presumed that the veteran received the 
notice.  Because he failed to report without good cause, any 
right to an exam conferred on him by the January 2006 remand 
is waived.  The claim will be decided on the basis of the 
current record.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's appeal stems from a July 1995 original 
application for service connection.  Because the veteran 
appealed his initial disability rating, the Board will 
consider whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  His disability is initially rated 
noncompensable under 38 C.F.R. § 4.124a, DC 8100.  As of June 
13, 2006, his rating was increased to 30 percent.

Under the applicable rating criteria for migraines, a 10 
percent evaluation is assigned when there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. § 4.124a, DC 8100.  A 30 percent 
evaluation is warranted when the evidence demonstrates 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  The maximum 
50 percent rating requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  

The veteran testified during the hearing held in March 2005 
that he had headaches on an ongoing basis three to five times 
a week.  He stated that he had come to control some of the 
side effects and understand the triggers of the headaches.  
He reported that he had been terminated from a job due to the 
effects of his headaches.  

Two VA examinations are of record, documenting the severity 
of the veteran's migraines.  In December 1995, the veteran 
reported having migraines every two days, which required him 
to take prescription medication and lie down in a dark room 
for roughly two hours to recover.  Outpatient clinical 
records dated from July 1995 to August 1996 confirm these 
findings.  Specifically, on three occasions spanning this 
period, the veteran reported near-daily headaches that 
required him to rest to recover.  See VA progress notes dated 
in July 1995, September 1995, and August 1996.  

The veteran underwent an additional VA examination in June 
2001.  He reported having debilitating headaches three to 
four times a week, again requiring him to retreat to a quiet 
dark place.  Subsequent outpatient clinical records show that 
the veteran presented for a variety of pain-related 
complaints, to include headaches with nausea.  See e.g., VA 
progress note dated in October 2003.

Progress notes dated from October 2005 to September 2006 show 
that the veteran continued to experience chronic headaches, 
ranging between two to three per month in October 2005 and 
May 2006, to one to three times per week in June and 
September 2006.  He continued to be prescribed non-narcotic 
medication to help alleviate the pain throughout the 
appellate period.  

With respect to the veteran's symptoms both prior to and 
since June 2006, they more nearly approximate those 
contemplated by the 30 percent rating category, which 
concerns characteristic prostrating attacks that occur on 
average once a month.  Although the evidence shows that the 
veteran's attacks may occur more than once a month, it does 
not demonstrate a pattern over the full course of the appeal 
that shows consistent frequency.  In particular, despite 
having copious amounts of treatment records spanning the 
entire appellate period, there are large gaps in the record 
of treatment for headaches.  For example, from September 1996 
to September 2003, the records document no complaints 
referable to the veteran's migraines.  Similarly, from 
November 2003 to September 2004, there are no documented 
complaints or treatment.  Given these gaps, the frequency of 
the headaches is characterized as on average being closer to 
once a month, rather than more frequently.  

Regarding the severity of the attacks, the evidence does not 
show that they are completely prostrating and prolonged, as 
required for the maximum, 60 percent rating.  Specifically, 
the veteran's attacks appear to last for approximately two 
hours, after which time he is able to regain strength and 
function.  

While the veteran has not remained fully employed, there is 
nothing of record that indicates that this is due to his 
migraines.  Social Security Administration records focused on 
the veteran's other physical and mental disorders apart from 
his headaches and show that he was denied disability 
benefits.  The veteran has sought vocational rehabilitation 
services but did not follow through with all required 
appointments, though apparently not due to his service-
connected headaches.  

In sum, the veteran sometimes has between one and twelve 
characteristic prostrating attacks per month, but with large 
gaps in treatment over the years.  The large gaps in 
treatment over the years result in an average frequency being 
closer to once a month.  They last roughly two hours and 
require retreat to a dark place.  They are not considered to 
be very frequent and prolonged; nor do they produce severe 
economic inadaptability.  To the extent that the treatment 
records are in conflict with the veteran's testimony, the 
Board concludes that the treatment records have greater 
probative value than testimony presented in support of a 
claim for monetary benefits.  For the length of the appellate 
period, the veteran's symptoms are consistent with those 
contemplated by the 30 percent rating category, and no 
higher.  Because the severity of the veteran's migraines has 
remained relatively stable throughout the course of the 
appeal, staged ratings are not warranted.  See Fenderson v. 
West, supra. 


ORDER

1.  Prior to June 13, 2006, a 30 percent rating for 
migraines, and no higher, is granted, subject to regulations 
applicable to the payment of monetary benefits.

2.  For the period from June 13, 2006, a rating in excess of 
30 percent for migraines is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


